           Case 1:20-cv-05081-ALC Document 32 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   December 17, 2020
---------------------------------------------------------------x
HYPERION MEDICAL, P.C.,                                        :
                                                               :
                           Plaintiff,                          :
                                                               :   Case No. 20-cv-5081(ALC)
                                                               :                 :
         Plaintiff,                                            :   JOINT REQUEST FOR
                                                               :   ADJOURNMENT OF
v.                                                             :   STATUS REPORT
                                                               :
UNITEDHEALTHCARE INSURANCE                                     :
COMPANY OF NEW YORK,                                           :
                                                               :
                         Defendant.                            :
---------------------------------------------------------------x



        On November 29, 2020, the Court ordered Defendant UnitedHealthcare Insurance

Company of New York (“United”) to file an affidavit responding to the Court’s inquiry by

December 8, 2020, and the parties to file a joint status report by December 17, 2020. (Doc. No.

29).

        Per the Court’s order, United filed an affidavit responding to the Court’s order on

December 4, 2020. (Doc. 30).

        Thereafter, the parties entered into discussions regarding settlement. Today, December

17, 2020, the parties held a settlement conference by Zoom. An additional settlement conference

is planned for early next week.

        The parties respectfully request that they be permitted to delay filing a joint status report

until December 30, 2020 so that the parties may attempt to settle this matter. This request takes

into account delays that may be caused by the upcoming holidays.
      Case 1:20-cv-05081-ALC Document 32 Filed 12/17/20 Page 2 of 2




    This is the parties’ first request for an adjournment of the status report.




                                           Respectfully submitted,


                                           /s/ David Etkind
                                           David Etkind, Esq.
                                           ECHTMAN & ETKIND, LLC
                                           551 Fifth Avenue, 3rd Floor
                                           New York, New York 10176
                                           (212) 757-2310

December 17, 2020                          Counsel for Plaintiff Hyperion Medical P.C.


                                           /s/ Michael H. Bernstein
                                           Michael H. Bernstein
                                           ROBINSON & COLE LLP
                                           Chrysler East Building
                                           666 Third Avenue, 20th Floor
                                           New York, NY 10017
                                           Tel. No.: (212) 451-2940
                                           Fax No.: (212) 451-2999
                                           E-mail: mbernstein@rc.com

                                           Counsel for Defendant UnitedHealthcare Insurance
                                           Company of New York




                                               2
